AMENDMENT TO THE ADVISORS SERIES TRUST FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 12th day of December, 2007, to the Fund Administration Servicing Agreement, dated as of June 8, 2006, as amended (the "Agreement"), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Fund Administration Servicing Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following: Exhibit R, the funds and fees of ActivePassive Large Cap Growth Fund, ActivePassive Large Cap Value Fund, ActivePassive Small/Mid Cap Growth Fund, ActivePassive Small/Mid Cap Value Fund, ActivePassive International Equity Fund, ActivePassive Emerging Markets Equity Fund, ActivePassive Global Bond Fund, ActivePassive Intermediate Taxable Bond Fund, ActivePassive High Yield Bond Fund, and ActivePassive Intermediate Municipal Bond Fund, is hereby added to the Agreement and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Printed Name: Douglas G. Hess Printed Name: Michael R. McVoy Title:President Title: Executive Vice President ActivePassive 1 Exhibit R to the Separate Series of Advisors Series Trust Fund Administration Servicing Agreement Name of Series Date Added ActivePassive Large Cap Growth Fund on or after 12/31/2007 ActivePassive Large Cap Value Fund on or after 12/31/2007 ActivePassive Small/Mid Cap Growth Fund on or after 12/31/2007 ActivePassive Small/Mid Cap Value Fund on or after 12/31/2007 ActivePassive International Equity Fund on or after 12/31/2007 ActivePassive Emerging Markets Equity Fund on or after 12/31/2007 ActivePassive Global Bond Fund on or after 12/31/2007 ActivePassive Intermediate Taxable Bond Fund on or after 12/31/2007 ActivePassive High Yield Bond Fund on or after 12/31/2007 ActivePassive Intermediate Municipal Bond Fund on or after 12/31/2007 ActivePassive 2 Exhibit R (continued) to the Separate Series of Advisors Series Trust Fund Administration Servicing Agreement For the services rendered by U.S. Bancorp Fund Services, LLC under this Agreement, the Fund(s) listed herein shall pay U.S. Bank compensation as set forth in the Fee Schedule below: ActivePassive Funds FUND ADMINISTRATION & COMPLIANCE SERVICES FEE SCHEDULE at December, 2007 Domestic Funds Annual Fee Based Upon Total Assets of Fund Complex* ¨$[_] on the first $[_] million (includes [_] funds with one class) ¨[_] basis points on the next $[_] million ¨[_] basis points on the balance above $[_] billion Additional classes & Multiple Manager Reporting (if required)* Add $[_] for each additional class of shares Additional base fee of $[_]per fund per year for up to [_] sub-advisors per fund. Advisor Information Source Web Portal ·$[_]/fund/month Plus Out-Of-Pocket Expenses – Including but not limited to postage, stationery, programming, special reports, daily compliance testing systems expenses, proxies, insurance, EDGAR filing, retention of records, federal and state regulatory filing fees, certain insurance premiums, expenses from board of directors meetings, auditing and legal expenses, conversion expenses (if necessary), and all other out-of-pocket expenses. Additional Services – Above pricing is for standard services.Available but not included above are the following services – multiple classes, legal administration, SEC 15c reporting, Advisor Information Source data delivery, daily fund compliance testing, daily pre- and post- performance reporting. Fees are billed monthly. * Subject to annual CPI increase, Milwaukee MSA. [_]% reduction in the base fee of $[_] for the first[_] months and [_]% in the second [_] months of operation. Advisor’s Signature below acknowledges approval of the fee schedule above. FundQuest Incorporated By: /s/ Timothy J.
